                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

HOLLY POLITTE,                               )
                                             )
       Petitioner,                           )
                                             )
v.                                           )      No. 4:19 CV 340 CDP
                                             )
UNITED STATES OF AMERICA,                    )
                                             )
       Respondent.                           )

                            MEMORANDUM AND ORDER

       This matter is before me Holly Politte’s motion for leave to proceed in forma

pauperis on appeal. On June 10, 2019, I denied Politte’s motion to vacate, set aside or

correct her sentence under 28 U.S.C. § 2255. [Docs. # 5, #6]. At that time, I also denied

her a certificate of appealability. For the same reasons, I will also deny the motion for

leave to proceed in forma pauperis on appeal as I find that Politte’s appeal is frivolous

and not taken in good faith. See 28 U.S.C. § 1915(a)(3).

       Accordingly,

       IT IS HEREBY ORDERED that the motion to proceed in forma pauperis on

appeal [8] is denied and the Court certifies under 28 U.S.C. § 1915(a)(3) that Holly

Politte’s appeal is frivolous and not taken in good faith.




                                                 CATHERINE D. PERRY
                                                 UNITED STATES DISTRICT JUDGE

Dated this 15th day of July, 2019.
2
